Citation Nr: 0818896	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
January 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to special monthly compensation based on Aid and 
Attendance and/or Housebound status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran currently is service-connected for lumbosacral 
strain; diabetes mellitus, type II;  thrombophlebitis, left 
lower extremity; thrombophlebitis, right lower extremity; 
anxiety reaction; prostatitis; abdominal scar residuals; left 
flank scar residuals of shell fragment wounds and right thigh 
scar residuals of a gunshot wound.  He also suffers from 
several nonservice-connected conditions.

He has submitted lay statements asserting he can no longer 
care for himself without the assistance of others.  His 
spouse submitted two statements attesting that he cannot 
bathe or dress himself, feed himself, walk or take 
medications without her assistance.  His spouse also reported 
stated that he frequently loses his balance and was unable 
leave their home without her assistance.  She also stated 
that she cannot leave him alone in the home.  The veteran's 
sister-in-law also provided a statement asserting the same 
facts.

The case turns on whether the veteran's inability to care for 
himself results primarily from service-connected 
disabilities.  In August 2005, he underwent VA examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance that focused on his claim for special monthly 
compensation.  However, the examination report is not 
adequate for rating purposes.  

In light of the findings in this decision, the Board finds 
additional development is necessary before it can adjudicate 
the claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a new 
VA aid and attendance examination to 
determine the effect that the veteran's 
service-connected lumbosacral strain; 
diabetes mellitus, type II;  
thrombophlebitis, left lower extremity; 
thrombophlebitis, right lower extremity; 
anxiety reaction; prostatitis; abdominal 
scar residuals; left flank scar residuals 
of shell fragment wounds and right thigh 
scar residuals of a gunshot wound have on 
the veteran's ability to perform daily 
functions and/or his ability to protect 
himself from hazards and dangers incident 
to his daily environment.  The examiner 
should also comment as to the effects of 
the veteran's non-service-connected 
conditions on the veteran's ability to 
perform daily functions and/or his ability 
to protect himself from hazards and 
dangers incident to his daily environment 
compared to the service-connected 
disabilities.

The examiner should also certify whether 
the daily services of a regular attendant 
are needed and for which disabilities in 
particular they are needed.  It is 
recommended that the examiner utilize VA 
Form 21-2680 in reporting his or her 
findings.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all and conclusions should be set forth in 
a legible report.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

